
	
		III
		112th CONGRESS
		2d Session
		S. RES. 357
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2012
			Mr. McConnell (for
			 himself and Mr. Paul) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 150th anniversary of the
		  Battle of Mill Springs and the significance of the battle to the Civil
		  War.
	
	
		Whereas the Battle of Mill Springs, which took place on
			 January 19, 1862, in Pulaski and Wayne Counties in Kentucky, was the first
			 significant victory for the Union Army in the Civil War, according to the
			 National Park Service;
		Whereas Confederate General Felix Zollicoffer, who died at
			 the Battle of Mill Springs, was one of the first generals to die in the Civil
			 War;
		Whereas the Battle of Mill Springs was the second largest
			 battle to take place in Kentucky during the Civil War, engaging over 10,000
			 soldiers;
		Whereas the outcome of the Battle of Mill Springs opened
			 the path for the Union Army to move through Kentucky and into Tennessee,
			 affecting the outcome of the Civil War;
		Whereas Mill Springs Battlefield has been designated as a
			 National Historic Landmark by the Department of the Interior;
		Whereas the Mill Springs Battlefield Association, along
			 with volunteers in the surrounding community, has made significant strides in
			 preserving the historic site of the battle and educating the public about the
			 historic event that took place at that site;
		Whereas the Mill Springs Battlefield Association Visitor
			 Center provides visitors with battlefield tours, access to Civil War artifacts,
			 and a Civil War library; and
		Whereas more than 50,000 visitors have traveled to the
			 uniquely preserved battlefield, which spans nearly 500 acres: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)recognizes the
			 150th anniversary of the Battle of Mill Springs;
			(2)recognizes—
				(A)the work of the
			 Mill Springs Battlefield Association in acquiring, preserving, and maintaining
			 Mill Springs Battlefield for posterity; and
				(B)the continuing
			 effort of the Mill Springs Battlefield Association to educate the public about
			 this significant historic event;
				(3)encourages the
			 people of the United States to visit Mill Springs Battlefield on the occasion
			 of the 150th anniversary of the Battle of Mill Springs; and
			(4)recognizes—
				(A)the contributions
			 of the soldiers who fought in the Battle of Mill Springs; and
				(B)the outcome of
			 the Battle of Mill Springs, which helped to preserve the union of the United
			 States.
				
